DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/15/21 have been received. Claims 1, 2, 9, and 13 have been amended. 
Claim Objections
3.	The objections to claims 1, 2, 9, and 13 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2015/0093641) on claims 1, 2, 4, 5, and 7-12 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2015/0093641) in view of Paulsen et al. (US 2014/0054495) as cited in IDS dated 1/21/21 on claim 6 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2015/0093641) in view of Iwama et al. (US 2014/0114519) as cited in IDS dated 1/21/21 on claim 13 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
7.	Claims 1-13 are  allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a powderous positive electrode material for a lithium secondary battery, the material having the general formula Li1+x[Ni1-a-b-c MaM’bM’’ c]1-x O2-z; M being either one or more elements of the group consisting of Mn, Zr and Ti, M’ being either one or more elements of the group consisting of Al, B and Co, M” being a dopant different from M and M’, x, a, b and c being expressed in mol with -0.02≤x≤0.2, 0≤c≤0.5, 0.10≤(a+b)≤0.65 and 0≤z≤0.05; wherein the material has an unconstrained cumulative volume particle size distribution value (ᴦ°(D10p=o)), a cumulative volume particle size distribution value after having been pressed at a pressure of 200 MPa (ᴦp(D10p=200)) and a cumulative volume particle size distribution value after having been pressed at a pressure of 300 MPa (ᴦp (D10p=300)), wherein when ᴦp (D10p=200) is compared to ᴦ°(D10p=0), the relative increase in value is less than 100%, wherein when ᴦp (D10p=300) is compared to ᴦ °(D10p=0), the relative increase in value is less than 120%, wherein the material has a molar amount of Ni3+ that equals 1-2a-b, and the molar amount of Ni3+ is greater than or equal to 0.2 and less than or equal to 0.4, and wherein the material has a Dmax ≤45 µm.
	 The prior art to Mitsumoto et al. (US 2015/0093641) discloses a powderous positive electrode material for a lithium secondary battery, the material having the general formula Li1+x[Ni1-a-b-c MaM’bM’’ c]1-x O2-z; M being either one or more elements of the group consisting of Mn, Zr and Ti, M’ being either one or more elements of the group consisting of Al, B and Co, M” being a dopant different from M and M’, x, a, b and c being expressed in mol  with -0.02 ≤ x ≤ 0.2, 0≤c≤0.5, 0.10≤(a+b)≤0.65 and 0≤z≤0.05; wherein the material has a molar amount of Ni3+ that equals 1-2a-b, and the molar amount of Ni3+ is greater than or equal to 0.2 and less than or max ≤45 µm but does not disclose, teach or render obvious wherein the material has an unconstrained cumulative volume particle size distribution value (ᴦ°(D10p=o)), a cumulative volume particle size distribution value after having been pressed at a pressure of 200 MPa (ᴦp(D10p=200)) and a cumulative volume particle size distribution value after having been pressed at a pressure of 300 MPa (ᴦp (D10p=300)), wherein when ᴦp (D10p=200) is compared to ᴦ°(D10p=0), the relative increase in value is less than 100%, wherein when ᴦp (D10p=300) is compared to ᴦ °(D10p=0), the relative increase in value is less than 120%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724